Case 2:19-mc-00083-CAS-E Document 15 Filed 07/09/19 Page 1 of 2 Page ID #:161




 1 BOIES SCHILLER FLEXNER LLP
   K. LUAN TRAN (SBN 193808)
 2 725 South Figueroa Street, 31st Floor
   Los Angeles, CA 90017
 3 Telephone: (213) 629-9040
   Facsimile: (213) 629-9022
 4 ltran@bsfllp.com

 5 MAXWELL V. PRITT (SBN 253155)
   1999 Harrison Street, Suite 900
 6 Oakland, CA 94612
   Telephone: (510) 874-1000
 7 Facsimile: (510) 874-1460
   mpritt@bsfllp.com
 8
   Attorneys for IRA KLEIMAN, as Personal
 9 Representative of the Estate of David Kleiman,
   and W&K INFO DEFENSE RESEARCH, LLC
10

11                               UNITED STATES DISTRICT COURT

12                           CENTRAL DISTRICT OF CALIFORNIA

13                                    WESTERN DIVISION

14

15 IN RE SUBPOENA TO JOSEPH                     Misc. Case No. 2:19-MC-00083
   VAUGHN PERLING
16                                              Underlying Litigation:
   IRA KLEIMAN, as the personal                 Case No. 9:18-cv-80176-BB
17 representative of the Estate of David        United States District Court
   Kleiman, and W&K Info Defense                Southern District of Florida
18 Research, LLC,

19                                              NOTICE OF CHANGE OF ADDRESS
                   Plaintiffs,
20         v.
21 CRAIG WRIGHT,

22                 Defendant.
23

24

25

26

27

28

     NOTICE OF CHANGE OF ADDRESS                                        Case No. 2:19-MC-00083
Case 2:19-mc-00083-CAS-E Document 15 Filed 07/09/19 Page 2 of 2 Page ID #:162




 1 TO ALL PARTIES AND THE CLERK OF THE COURT:

 2         The undersigned attorneys for Plaintiffs Ira Kleiman, as Personal Representative of the

 3 Estate of David Kleiman, and W&K Info Defense Research, LLC, file this Notice of Change of

 4 Address and respectfully request that the Court’s docket in the above-captioned case be updated

 5 accordingly.

 6         PLEASE TAKE NOTICE that effective July 8, 2019, the address for Maxwell V. Pritt

 7 of Boies Schiller Flexner LLP is changed to:

 8         BOIES SCHILLER FLEXNER LLP
 9         44 Montgomery Street, 41st Floor
           San Francisco, CA 94104
10         Telephone: (415) 293-6800

11

12 Dated: July 9, 2019                            Respectfully Submitted,

13
                                             By: /s/ Maxwell V. Pritt
14
                                                Maxwell V. Pritt (SBN 193808)
15                                              BOIES SCHILLER FLEXNER LLP
                                                1999 Harrison Street, Suite 900
16                                              Oakland, CA 94612
                                                Telephone: (510) 874-1000
17                                              Facsimile: (510) 874-1460
                                                mpritt@bsfllp.com
18
                                                  K. Luan Tran (SBN 193808)
19                                                BOIES SCHILLER FLEXNER LLP
                                                  725 South Figueroa Street, 31st Floor
20                                                Los Angeles, CA 90017
                                                  Telephone: (213) 629-9040
21                                                Facsimile: (213) 629-9022
                                                  ltran@bsfllp.com
22
                                             Attorneys for IRA KLEIMAN, as Personal
23                                           Representative of the Estate of David Kleiman,
                                             and W&K INFO DEFENSE RESEARCH, LLC
24

25

26

27

28

                                                    -1-
     NOTICE OF CHANGE OF ADDRESS                                            Case No. 2:19-MC-00083
